Citation Nr: 9929293	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a skin condition, 
to include consideration as due to an undiagnosed illness.

4.  Entitlement to service connection for leg cramps as due 
to undiagnosed illness.

5.  Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on initial active duty for training from 
May 1982 to November 1982.  He also served on active duty 
from January to June 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1998, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's hypertension was not diagnosed during 
active service or within the one year presumptive period 
following his discharge.  No competent medical evidence or 
opinion has been advanced which attributes this disorder to 
his active military service.

2.  The veteran's back disorder was not incurred during 
active service.  No competent medical evidence or opinion has 
been advanced which attributes this disorder to his active 
military service.

3.  The veteran's skin disorder was not incurred during 
active service.  No competent medical evidence or opinion has 
been advanced which attributes this disorder to his active 
military service.

4.  The veteran's skin disorder has been diagnosed as 
Schamberg's disease and is not attributable to an undiagnosed 
illness.

5.  The veteran's single inservice complaint regarding leg 
cramps is not shown by the medical evidence of record to be 
the beginning of a chronic disorder.

6.  The veteran's complaints of leg cramps are attributable 
to peripheral vascular insufficiency and are not due to an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim for service connection for a skin 
disorder, as due to undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.317 
(1998).

4.  The veteran's claim for service connection for leg 
cramps, as due to undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for hypertension.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92- 
93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran had hypertension during his active 
service, or within the one year presumptive period following 
active service; whether he currently has this disorder; and 
whether there is a link between the inservice disease and the 
current disability provided by competent medical evidence.

A review of the veteran's service medical records is 
completely negative for a diagnosis of hypertension.  Medical 
records during the one year period following his discharge 
from service are likewise negative for a diagnosis of 
hypertension.  On examination, conducted in January 1993, the 
veteran stated that he was taking no medications and was in 
good health.  Blood pressure readings at that time were 
130/90 and 120/80.

Private medical records show treatment for high blood 
pressure beginning in December 1995.  The veteran was 
discharged from active service in June 1991, more than four 
years prior to the first diagnosis of hypertension.  No 
competent medical evidence or opinion has indicated that the 
veteran's hypertension, first diagnosed in 1995, is in any 
way related to his active military service. 

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the May 1998 statement of the case and in the above 
discussion.


2.  Entitlement to service connection for a back disorder.

As noted above, the three elements of a "well grounded" claim 
are evidence of a current disability, evidence of incurrence 
of an injury in service, and a link between the inservice 
injury and the current disability as provided by competent 
medical evidence.

A review of the veteran's service medical records is 
completely negative for complaints of, treatment for, or 
diagnosis of a back injury incurred during active service.  
He specifically denied back pain on separation examination in 
April 1991.  The report of a January 1993 National Guard 
Examination shows the veteran giving a history of recurrent 
back pain for the prior year.  Clinical evaluation showed a 
normal range of motion.  

Private medical records shows treatment for back pain 
beginning in April 1993.  The veteran complained of back pain 
associated with exertion at his civilian job.  In July 1993 
he continued to complain of back pain following heavy 
exercise at his civilian job.  The diagnosis was muscle 
strain.

The report of a VA examination, conducted in September 1997, 
shows the veteran reporting back pain since 1991.  
Examination showed a diagnosis of dorsal myositis.  X-ray 
examination showed straightening of the lumbar spine.

No competent medical evidence or opinion has been shown which 
attributes the veteran's back disorder to his active military 
service.  The objective medical evidence of record shows no 
complaints regarding back pain until 1993.  The veteran's 
claim for service connection for a back disorder is not well 
grounded as there is no evidence of inservice incurrence, nor 
is there a link, established by medical evidence or opinion 
between the current disorder and the veteran's active 
service.


3.  Entitlement to service connection for a skin condition, 
to include consideration as due to an undiagnosed illness.

VA shall pay compensation in accordance with Chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
identified in the regulation, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  Id.

A review of the veteran's service medical records is 
completely negative for complaints regarding a skin condition 
of the lower legs and ankles.  He specifically denied any 
rashes or skin disorders on re-deployment examination in 
April 1991 and on SWA demobilization/redeployment medical 
evaluation in March 1991.  

Post service medical records show no private treatment for a 
rash or skin disorder.  The report of a VA examination, 
conducted in September 1997, shows the veteran giving a 
history of leg ulcers since 1991.  He reported that it began 
with spots on his legs in SWA and developed ulcers later.  He 
stated that the lesions were increasing in size and were more 
pigmented.  Examination showed brownish patches, bilaterally, 
with area of purpuric tiny papules.  The diagnoses rendered 
were Schamberg's Disease, pigmented purpuric dermatitis; and 
peripheral vascular insufficiency.

As a diagnosis of Schamberg's disease has been entered 
regarding the veteran's skin rash, this claimed disorder can 
not be attributed to an undiagnosed illness.  Entitlement to 
service connection for this disorder on a direct basis is 
also not warranted as it was not incurred in service, and no 
medical evidence or opinion has been advanced which 
attributes it to the veteran's active service.  The claim is 
not well grounded and is denied.


4.  Entitlement to service connection for leg cramps as due 
to undiagnosed illness.

A review of the veteran's service medical records shows 
complaints regarding leg cramps on examination in April 1991.  
No diagnosis was rendered.  Subsequent medical records are 
negative for further complaints until the September 1997 VA 
examination.  On examination the veteran gave a history of 
pain, cramps, numbness, and tingling sensation in the legs.  

Musculoskeletal examination showed that he could stand, 
squat, do supination, pronation, and rise on toes and heels 
without problems.  There was no swelling in the joints of the 
legs.  There were no deformities.  There was no instability, 
tenderness to palpation, or crepitus in all joints of the 
legs.  There was no subluxation of the ankles, knees, or 
hips.  There was no muscle atrophy in the legs and he had 
normal strength.  X-ray examination was normal.  The 
diagnosis showed negative findings for musculoskeletal 
examination.  Skin examination showed a finding of varicose 
veins.  A diagnosis of peripheral vascular insufficiency was 
entered.

The objective medical evidence of record indicates that the 
veteran's complaints of leg cramps are currently attributable 
to peripheral vascular disease.  As a diagnosis has been 
rendered, the complaints could not be attributable to an 
undiagnosed illness.  With regard to service connection for 
leg cramps on a direct basis, the Board must also deny this 
claim as not well grounded.  Although the veteran made 
complaints regarding leg cramps during his service in SWA, 
medical records for a six year period afterwards are 
negative.  No diagnosis of peripheral vascular insufficiency 
was entered until September 1997.  No competent medical 
evidence or opinion has provided a link between the veteran's 
current diagnosis, and complaints of leg cramps, with his 
remote military service and his inservice complaints.  
Therefore, the claim is not well grounded and is denied.



ORDER

Entitlement to service connection for hypertension is denied.
Entitlement to service connection for a back disorder is 
denied.
Entitlement to service connection for a skin disorder is 
denied.
Entitlement to service connection for leg cramps as due to an 
undiagnosed illness is denied.


REMAND

The veteran contends that he currently has bilateral plantar 
fasciitis due to his service in the Persian Gulf War.  The 
Board notes that on VA examination, conducted in September 
1997, the veteran made complaints regarding bilateral plantar 
foot pain.  The general medical examination portion of the 
exam shows a diagnosis of bilateral plantar fasciitis.  The 
joints examination shows complaints of pain in the plantar 
aspect of the feet with radiation to the ankles.  The 
examination report, however, does not show any specific 
evaluation of the feet.  The diagnosis showed negative 
musculoskeletal examination of the legs.  Service medical 
records show a diagnosis of right foot plantar fasciitis 
during the veteran's active service in January 1991.

The Board concludes that the findings of the September 1997 
examination are inconsistent.  The veteran's claim warrants 
further development, in the form of a VA examination for the 
feet.

Therefore, this claim is REMANDED to the RO for the 
following:

The veteran should be afforded a VA foot 
examination.  The examiner should be 
asked to render an opinion regarding any 
possible connection between the veteran's 
current complaints and his inservice 
complaints.  He should express an opinion 
regarding any current foot disability.  
The examiner should be informed that his 
opinion will be most helpful to the Board 
if phrased in one of the following 
manners:  The veteran's claimed foot 
disorder is (1) definitely related to his 
inservice complaint, (2) as likely as not 
related to his inservice complaint  or 
(3) definitely unrelated to his inservice 
complaint.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Upon completion of the above described item the RO should 
review the veteran's claim for service connection for plantar 
fasciitis.  If the result remains adverse the RO should 
provide the veteran and his representative a supplemental 
statement of the case and adequate time to respond.  The 
claim should then be returned to the Board for further 
appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







